ELLISON, J.
Plaintiff claiming to be the owner of a lot of cattle instituted this action of replevin against defendant who had them in possession. Defendant is a constable and held the cattle under an execution in his hands in favor of "William Morris and against William T. Eussell. A peremptory instruction was given for defendant and judgment being given for defendant, plaintiff has appealed. The question involved in the appeal is whether the cattle were the property of plaintiff, or of Eussell.
It appears that plaintiff is a live stock commission company located at Kansas City and that it entered into an *30arrangement with Rnssell who resides at or near Lee’s Summit, Jackson county, Missouri, whereby it was understood between them that Russell should buy cattle and ship to-plaintiff. That plaintiff was to sell the cattle and after deducting the expenses attending a sale at the yards in Kansas City and commission for making the sale, the balance, if any, was to be credited to Russell’s account. If, after deducting expenses and commission, there was a loss the amount thereof was charged to Russell on the account. Plaintiff was to honor Russell’s drafts on shipments made, and the latter paid for the cattle by depositing the draft to-the credit of his own account with a bank at Lee’s Summit and giving his individual checks to the various parties from whom he had made his purchases. An account was kept by plaintiff with Russell in which he was charged with the payment of his drafts, the yardage, freight and plaintiff’s regular commission for making the sales and Russell was credited with the amount the stock brought at such sales. If a shipment showed a loss, it remained a charge against Russell which would be deducted from subsequent shipments showing a proiit.
The foregoing is the substance of the evidence as given in behalf of plaintiff and we have no doubt of the correctness of the trial court’s conclusion on that evidence. The case is in some respects like that of Kollock v. Emmert, 48 Mo. App. 566. There is no doubt that plaintiff being in the business of receiving consignments of cattle to sell on the market for others on a commission to be paid it out of the proceeds of sale simply advanced money on the drafts drawn by Russell against his shipments to it. It is a matter of common notoriety that a large proportion of such business of the country is done in that way and has doubtless come about to induce patronage to commission houses whereby they may earn commissions on sales. Such commissions were earned, charged and paid in this case. Freight, yard*31age and other incidental expenses at the stock yards were charged against Rnssell and the business was transacted as in cases where no claim of the shipper being an agent is made. It is true that Russell stated he was to get all the profit resulting from sales as a payment for his services in making the purchases and shipments. A witness can not, by a mere arbitrary statement, overcome the patent fact shown by the transaction itself. The entire case, as made by the evidence, shows that he did not perform any services other than for himself. The cattle were not plaintiff’s; it was to sell them for Russell and render account to him and could not do otherwise; it had no ownership whatever in them. Plaintiff paid yardage and freight, but in this it was rather the agent of Russell, since the amount thereof, together with commissions, was taken out of the sums realized on sale of the cattle. In other words, these expenses were subtracted from the full sum Russell would otherwise have received.
Some stress is laid on the fact that plaintiff had knowledge of some party or parties who wanted to buy a number of bulls, which they communicated to Russell and that he purchased some stock of that description. We do not see anything in this militating against the conclusion of the trial court. It amounted to no more than an agent advising the principal that he could sell property for him of a certain kind.
We are satisfied that no other judgment should have been rendered under the evidence and hence order its affirmance.
All concur.